Opinion issued October 23, 2014




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-13-00899-CR
                          ———————————
                       ANTONIO BRAVO, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                 On Appeal from the 183rd District Court
                         Harris County, Texas
                     Trial Court Case No. 1375810


                        MEMORANDUM OPINION

     Appellant, Antonio Bravo, was charged by indictment with unauthorized use

of a vehicle.1 Appellant pleaded not guilty. The jury found him guilty and




1
     See TEX. PENAL CODE ANN. § 31.07(a) (Vernon 2011).
assessed punishment at 5 years’ confinement. In one issue on appeal, Appellant

argues the evidence is insufficient to support his conviction.

      We affirm.

                                    Background

      A day or two before January 31, 2013, Laura Merino reported her car was

stolen. She identified the vehicle at trial as a Toyota Camry. Late at night on

January 31, Officer M. Saldana saw a maroon Toyota with its tail light out. He

reported the license plate number to police dispatch. The dispatch notified him

that the car had been reported as stolen.

      Officer Saldana called for back-up police assistance. When they arrived,

Officer Saldana turned on the emergency lights on his car. Appellant, the driver of

the car, pulled over and parked in a hotel parking lot. After parking, Appellant got

out of the car and began to run. Officer Saldana and other officers pursued

Appellant. A short distance later, Appellant submitted to the police.

      Officer Saldana testified at trial that he called Merino and that she confirmed

she was the owner of the vehicle Appellant had been driving. Merino testified that

she could not recover the vehicle at the time the police contacted her and opted to

have the car taken to an impound lot. Her parents later recovered the car from an

impound lot along with her possessions from inside the car. They subsequently

sold the car. Merino never saw the car again after it was stolen.



                                            2
                           Sufficiency of the Evidence

      In his sole issue on appeal, Appellant argues the evidence is insufficient to

support his conviction.

A.    Standard of Review

      We review the sufficiency of the evidence establishing the elements of a

criminal offense for which the State has the burden of proof under a single

standard of review. Matlock v. State, 392 S.W.3d 662, 667 (Tex. Crim. App. 2013)

(citing Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010)). This

standard of review is the standard enunciated in Jackson v. Virginia, 443 U.S. 307,

319, 99 S. Ct. 2781, 2789 (1979). Winfrey v. State, 393 S.W.3d 763, 768 (Tex.

Crim. App. 2013). Pursuant to this standard, evidence is insufficient to support a

conviction if, considering all the record evidence in the light most favorable to the

verdict, no rational fact finder could have found that each essential element of the

charged offense was proven beyond a reasonable doubt. See Jackson, 443 U.S. at

319, 99 S. Ct. at 2789; In re Winship, 397 U.S. 358, 361, 90 S. Ct. 1068, 1071

(1970); Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009); Williams v.

State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). We can hold evidence to be

insufficient under the Jackson standard in two circumstances: (1) the record

contains no evidence, or merely a “modicum” of evidence, probative of an element

of the offense, or (2) the evidence conclusively establishes a reasonable doubt. See



                                         3
Jackson, 443 U.S. at 314, 318 & n.11, 320, 99 S. Ct. at 2786, 2789 & n.11; see

also Laster, 275 S.W.3d at 518; Williams, 235 S.W.3d at 750.

      The sufficiency-of-the-evidence standard gives full play to the responsibility

of the fact finder to resolve conflicts in the testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). An appellate court presumes that the fact finder resolved any conflicts in

the evidence in favor of the verdict and defers to that resolution, provided that the

resolution is rational. See Jackson, 443 U.S. at 326, 99 S. Ct. at 2793. In viewing

the record, direct and circumstantial evidence are treated equally; circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor, and

circumstantial evidence alone can be sufficient to establish guilt. Clayton, 235
S.W.3d at 778. Finally, the “cumulative force” of all the circumstantial evidence

can be sufficient for a jury to find the accused guilty beyond a reasonable doubt.

See Powell v. State, 194 S.W.3d 503, 507 (Tex. Crim. App. 2006).

B.    Analysis

      A person commits the offence of unauthorized use of a vehicle “if he

intentionally or knowingly operates another’s boat, airplane, or motor-propelled

vehicle without the effective consent of the owner.” TEX. PENAL CODE ANN.

§ 31.07(a) (Vernon 2011). Operating a vehicle is only unlawful if the defendant is



                                          4
actually aware that he operates the vehicle without the owner’s consent. Gardner

v. State, 780 S.W.2d 259, 262–63 (Tex. Crim. App. 1989); Edwards v. State, 178
S.W.3d 139, 144–45 (Tex. App.—Houston [1st Dist.] 2005, no pet.).

      Appellant argues that the State failed to establish that he was driving the

vehicle without the owner’s consent because it failed to establish that he was

driving Merino’s car. We disagree. At the end of the State’s examination of

Officer Saldana, the following exchange occurred:

      Q.     Now, did you also contact the complainant in this case
             regarding the car?

      A.     I did.

      ....

      Q.     All right. And did you confirm she was the owner of the
             vehicle?

      A.     Yes.

Officer Saldana only testified about one vehicle. At the start of trial, the State

arraigned the defendant in front of the jury. In that process, Merino was identified

as the complainant.      Likewise, the jury charge identified Merino as the

complainant. Merino testified that she had not authorized anyone to use her car.

      Appellant identifies two cases in which courts have found a gap in the

evidence failing to connect the car the defendant was driving to the car that was

reported stolen. See Winn v. State, 828 S.W.2d 284, 285–86 (Tex. App.—Houston



                                         5
[14th Dist.] 1992, no pet.) (police described car defendant was pulled over in as

blue and brown Chevy Astro van; owner testified her Chevy Astro van was blue

and grayish); Hooper v. State, 788 S.W.2d 24, 25 (Tex. App.—Houston [1st Dist.]

1987, no pet.) (license plate of owner’s car was different from license plate of car

defendant found in; owner’s car returned before defendant’s arrest). These cases

are distinguishable by the simple fact that, in this case, there is evidence

establishing that Appellant was driving Merino’s car.

      We hold the evidence is sufficient to support the judgment of conviction.

We overrule Appellant’s sole issue.

                                      Conclusion

      We affirm the judgment of the trial court.




                                               Laura Carter Higley
                                               Justice

Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           6